        Case 2:17-cv-01004-SU         Document 153   Filed 12/20/19   Page 1 of 6




JEAN E. WILLIAMS
United States Department of Justice
Deputy Assistant Attorney General
Environment & Natural Resources Division

SHAUN M. PETTIGREW
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98155
Phone: (206) 526-6881
shaun.pettigrew@usdoj.gov

Counsel for Federal Defendants



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                  Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                Case No. 2:17-cv-1091-SU (Trailing Case)
                                              Case No. 2:17-cv-1366-SU (Trailing Case)
              Plaintiffs,
                     v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; and
UNITED STATES FOREST SERVICE,                 DECLARATION OF SHAUN M.
                                              PETTIGREW IN SUPPORT OF
              Federal Defendants,             FEDERAL DEFENDANTS’ OPPOSITION
                                              TO CENTRAL OREGON
           and                                LANDWATCH’S MOTION FOR AWARD
OCHOCO TRAIL RIDERS, OREGON                   OF COSTS OF LITIGATION, FEES, AND
MOTORCYLE RIDERS ASSOCIATION,                 OTHER EXPENSES
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

              Defendant-Intervenors
        Case 2:17-cv-01004-SU         Document 153        Filed 12/20/19     Page 2 of 6




I, Shaun M. Pettigrew, hereby declare as follows:
   1.      I am an attorney of record appearing in the above-captioned case for Federal
           Defendants.
   2.      Federal Defendants filed a notice of appeal in this matter on March 4, 2019. Plaintiff,
           Central Oregon LandWatch and Defendants-Intervenors also appealed. Thereafter,
           Federal Defendants informed the other parties that although they filed a notice of
           appeal, they were still in the process of deciding whether to pursue the appeal. That
           decision ultimately rests with the U.S. Department of Justice’s Office of the Solicitor
           General. See 28 C.F.R. § 0.20(b). As a result, the parties agreed to a briefing
           schedule that would allow time for Federal Defendants to obtain a final decision and
           prevent the parties from unnecessarily spending time and resources on the appeal if
           Federal Defendants decided not to proceed. Federal Defendants ultimately decided
           not to pursue an appeal, and the parties voluntarily dismissed all of the appeals.
   3.      On November 6, 2019, LandWatch filed an Amended Motion for Award of Costs of
           Litigation, Fees, and Other Expenses and Memorandum in Support. ECF No. 137. In
           support of that motion, LandWatch also filed six declarations totaling 91 pages that
           included over 100 pages of attachments and several hundred individual billing entries.
           See ECF Nos. 138-143. Because reviewing several hundred individual billing entries
           in pdf format is cumbersome and difficult, Federal Defendants requested that
           LandWatch provide their timesheets in Excel format. LandWatch refused to do this.
           As a result, Federal Defendants expended time and resources converting the
           timesheets attached as Exhibits 2 through 4 to the Amended Declaration of Oliver
           J.H. Stiefel from pdf to Excel. ECF No. 138. Federal Defendants were unable to
           convert the timesheets attached as Exhibit 1 to the Amended Declaration of David H.
           Becker. ECF No. 139.
   4.      The exhibits to this declaration detailing the non-compensable and unreasonable
           hours billed by LandWatch were generated from the converted Excel timesheets.



Pettigrew Decl.                                                                                    1
         Case 2:17-cv-01004-SU          Document 153     Filed 12/20/19    Page 3 of 6




   5.     Attached as Exhibit 1 is a table detailing the non-compensable time related to
          LandWatch’s work during the administrative process. LandWatch seeks $21,804.50
          in compensation for 99.4 hours of such time.
   6.     Attached as Exhibit 2 is a table detailing the non-compensable time related to
          LandWatch’s requests under the Freedom of Information Act. LandWatch seeks
          $12,240.00 in compensation for 50.4 hours of such time.
   7.     Attached as Exhibit 3 is a table detailing the non-compensable time related to
          LandWatch’s consideration of a prospective client. LandWatch seeks $1,678.50 in
          compensation for 4.9 hours of such time.
   8.     Attached as Exhibit 4 is a table detailing the non-compensable time related to
          Intervenors’ participation in this case. LandWatch seeks $2,484.50 in compensation
          for 8.9 hours of such time.
   9.     Attached as Exhibit 5 is a table detailing the non-compensable time related to
          LandWatch’s fees on fees work. Exhibit 5 shows that Mr. Stiefel billed $13,747.70
          for 42.3 hours of fees on fees work. Also included in Exhibit 5 are the timesheets for
          Mr. Becker submitted at ECF No. 139-1 with the entries related to fees on fees work
          highlighted in yellow. LandWatch seeks $31,349.50 in compensation for 66 hours of
          such time. In addition, LandWatch seeks compensation for three fee declarants, all of
          which is for fees on fees work, totaling $15,829.50 for 31.5 hours. See ECF Nos.
          141-143. In total, LandWatch seeks $60,926.70 for 139.8 hours for fees on fees
          work.
   10.    Attached as Exhibit 6 is a table detailing the non-compensable time related to
          LandWatch’s time spent on administrative tasks. LandWatch seeks $3,581.50 in
          compensation for 27.5 hours of such time.
   11.    Attached as Exhibit 7 is a table detailing the unreasonable hours LandWatch spent
          preparing the Complaint. LandWatch seeks $34,174.00 in compensation for 126.8
          hours of such time.



Pettigrew Decl.                                                                                 2
            Case 2:17-cv-01004-SU           Document 153     Filed 12/20/19      Page 4 of 6




      12.     Attached as Exhibit 8 is a table detailing the unreasonable hours related to
              LandWatch’s unsuccessful motion to supplement the administrative record.
              LandWatch seeks $9,941.50 in compensation for 30.5 hours of such time.
      13.     Attached as Exhibit 9 is a table detailing the unreasonable hours related to
              LandWatch’s preparation of its standing declarations. LandWatch seeks $9,120.50 in
              compensation for 37.3 hours of such time.
      14.     Attached as Exhibit 10 is a table detailing the unreasonable hours expressly related to
              LandWatch’s largely unsuccessful riparian claims. LandWatch seeks $15,847 in
              compensation for 49.6 hours of such time.
      15.     Attached as Exhibit 11 is the Oregon State Bar 2017 Economic Survey (OSB
              Survey).
      16.     Below is a table that shows the hourly rates requested by LandWatch for ten attorneys
              as compared to the OSB Survey rates and the rates under the Equal Access to Justice
              Act (EAJA).
          Attorney              EAJA        Requested      Eastern          Portland     Portland
                              Statutory 1                  Oregon           Average    Seventy-Fifth
                                                           Average 2                    Percentile
    Stiefel (2013) 3
                       2016     $192.68        $240.00                n/a    $235.00         $250.00
                       2017     $196.79        $310.00                n/a    $250.00         $300.00
                       2018     $201.60        $320.00                n/a    $250.00         $300.00
                       2019     $204.25        $325.00                n/a    $250.00         $300.00
    Bruden (2016)
                  2016          $192.68        $205.00                n/a    $235.00         $250.00
                  2017          $196.79        $225.00                n/a    $235.00         $250.00
    Bloemers (1998)
                  2017          $192.68        $455.00                n/a    $325.00         $400.00
    Becker (2000)

1
 Statutory Maximum Rates under the Equal Access to Justice Act,
https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (noting adjusted statutory
maximum rates in the Ninth Circuit).

2
 The Pendleton and Portland average rates reflect the median hourly rates in table 36 of the OSB
Survey.

3
    The parenthetical identifies the year of law school graduation.
Pettigrew Decl.                                                                                        3
           Case 2:17-cv-01004-SU       Document 153       Filed 12/20/19     Page 5 of 6




                    2018    $201.60        $465.00               n/a   $325.00           $400.00
                    2019    $204.25        $475.00               n/a   $325.00           $400.00
 Winter (1998)
                    2018    $201.60        $475.00               n/a   $325.00           $400.00
 Johnson (2007)
                    2018    $201.60        $365.00               n/a   $300.00           $340.00
 Fahey (2013)
                    2018    $201.60        $320.00               n/a   $250.00           $300.00
 Buchele (1986)
                    2019    $204.25        $540.00         $250.00     $425.00           $475.00
 Lacy (2001)
                    2019    $204.25        $455.00               n/a   $325.00           $400.00
 Parent (1992)
                    2019    $204.25        $520.00         $250.00     $415.00           $475.00


   17.      The below table identifies the basis for the lodestar calculation. The second column
            identifies the hours claimed by LandWatch but excludes the non-compensable hours
            set forth in paragraphs five through ten above. The third column identifies the
            reasonable hourly rates. Multiplying the two columns together provides the
            applicable lodestar from which an additional percentage deduction should apply to
            account for LandWatch’s unreasonable hours.
         Attorney                 Hours                Hourly Rate               Lodestar
 Stiefel
                    2016                     4.1                $205.00                  $840.50
                    2017                  156.5                 $205.00               $32,082.50
                    2018                    275                 $205.00               $56,375.00
                    2019                     6.2                $205.00                $1,271.00
 Bruden
                    2016                   37.7                 $192.68                $7,264.04
                    2017                  127.3                 $196.79               $25,051.37
 Winter
                    2018                    20.8                $250.00                $5,200.00
 Becker
                    2018                     5.5                $201.60                $1,108.80
                    2019                       8                $204.25                $1,634.00
 Bloemers
                    2017                     2.8                $196.79                  $551.01
 Fahey
                    2018                    10.4                $201.60                $2,096.64
 Johnson


Pettigrew Decl.                                                                                    4
          Case 2:17-cv-01004-SU         Document 153       Filed 12/20/19     Page 6 of 6




                    2018                      2.6                  $201.60                 $524.16
 Paralegal                                     42                  $125.00               $5,250.00

 Total                                      698.9                                      $139,249.02


   18.       A ten percent reduction from the $139,249.02 lodestar equals $125,324.12. With
             $1,233.73 in costs added, the total is $126,557.85.


         I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct.
         Executed on this 20th day of December 2019, in Seattle, WA.



                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division


                                               /s/ Shaun M. Pettigrew
                                               SHAUN M. PETTIGREW
                                               Trial Attorney
                                               Natural Resources Section
                                               c/o NOAA, Damage Assessment
                                               7600 Sand Point Way, NE
                                               Seattle, WA 98115
                                               Phone: (206) 526-6881
                                               shaun.pettigrew@usdoj.gov

                                               TAYLOR FERRELL
                                               Natural Resources Section
                                               BRIENA L. STRIPPOLI
                                               Wildlife and Marine Resources Section
                                               4 Constitution Square
                                               150 M Street NE
                                               Washington, D.C. 20001
                                               (202) 305-0874 (Ferrell)
                                               (202) 305-0339 (Strippoli)
                                               taylor.ferrell@usdoj.gov
                                               briena.strippoli@usdoj.gov

                                               Counsel for Federal Defendants

Pettigrew Decl.                                                                                    5
